Case 3:20-cr-00111-TAD-KLH Document1 Filed 05/20/20 Page 1 of 3 PagelD#: 1

 

RECEIVED
UNITED STATES DISTRICT COURT
MAY 20 2020
WESTERN DISTRICT OF LOUISIANA
MONROE DIVISION
UNITED STATES OF AMERICA =
* —-3:20-er-00111-01
VERSUS %
* Judge Doughty
JEREMY MARTIN * Magistrate Judge Hayes
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

Possession of a Firearm and Ammunition by a Convicted Felon
[18 U.S.C. §§ 922(g)(1) and 924(a)(2)]

On or about April 10, 2019, in the Western District of Louisiana, the defendant,
Jeremy Martin, knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, knowingly possessed a firearm, to wit:
New Frontier Armory rifle, Model: LW-15, Caliber: Multi, magazines, and
ammunition, and the firearm and ammunition were in and affecting interstate
commerce, all in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2). [18 U.S.C. §§ 922(g)(1) and 924(a)(2)].
Case 3:20-cr-00111-TAD-KLH Document1 Filed 05/20/20 Page 2 of 3 PagelID#: 2

COUNT 2
Possession of a Firearm Not Registered to Defendant in the NFRTR
[26 U.S.C. § 5861(d)]

On or about April 10, 2019, in the Western District of Louisiana, the defendant,
Jeremy Martin, knowingly received and possessed a firearm, specifically, a silencer,
made in violation of chapter 53 of title 26, which was not registered to him in the
National Firearms Registration and Transfer Record, in violation of Title 26, United
States Code, Section 5861(d). [26 U.S.C. § 5861(d)].

FORFEITURE NOTICE

A. The allegations in Counts 1 and 2 are re-alleged and incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of Rule
32.2(a) of the Federal Rules of Criminal Procedure, Title 18, United States Code,
Section 924(d), Title 26, United States Code, Section 5872, and Title 28, United States
Code, Section 2461(c).

B. Upon conviction of the firearm offense alleged in Counts 1 and 2 set forth
above in the Indictment, the defendant, Jeremy Martin, shall forfeit to the United
States the following item seized by law enforcement officers on or about April 10,
2019: New Frontier Armory rifle, Model: LW-15, Caliber: Multi, ammunition,
magazines, and silencer.

C. By virtue of the offense charged in this Indictment, any and all interest
in the above-described property is vested in the United States and is forfeited to the

United States pursuant to the Federal Rules of Criminal Procedure and Title 18,

United States Code, Section 924(d).
Case 3:20-cr-00111-TAD-KLH Document1 Filed 05/20/20 Page 3 of 3 PagelD#: 3

Allin accordance with Rule 32.2(a) of the Federal Rules of Criminal Procedure,
Title 18, United States Code, Section 924(d), Title 26, United States Code, Section

5872, and Title 28, United States Code, Section 2461(c).

A TRUE BILL: DAVID C. JOSEPH
United States Attorney

REDACTED

GRAND JURY FOREPERSON ~—

 

300 Fannin Street, Suite 3201
Shreveport, Louisiana 71101
(318) 676-3600/(318) 676-3663
